AMENDMENT NO.2

(MAY 14, 2001)

TO

FAHNESTOCK VINER HOLDINGS INC.

1996 EQUITY INCENTIVE PLAN

AMENDED AND RESTATED

AS AT MAY 17, 1999

 

Effective May 14, 2001, the Fahnestock Viner Holdings Inc. 1996 Equity Incentive
Plan (Amended and Restated as at May 17, 1999) be further amended by increasing
the number of Class A Shares which may be issued pursuant to Awards granted
under the Plan and awards or options granted under other Plans of the Company
from 3,230,000 Class A Shares to 3,405,000 Class A Shares.

__________________________

 

The foregoing amendment was approved by the Board of Directors of the
Corporation on February 28, 2001 and confirmed by holders of Class B voting
shares of the Corporation at the Annual and Special Meeting of Shareholders of
the Corporation held on May 14, 2001.

> > > > > [signed: A.W. Oughtred]
> > > > > A. Winn Oughtred, Secretary
> > > > > Fahnestock Viner Holdings Inc.